Citation Nr: 1805280	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-12 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for vertigo. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 2010.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the RO in Oakland, California.


FINDING OF FACT

The Veteran's vertigo is an organic disease of the nervous system, which manifested within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for vertigo have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for vertigo.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for vertigo.

Post-service military records reflect that in July 2011 the Veteran reported 2-3 episodes of dizziness and sweating over a period of 3 weeks.  He was diagnosed with benign paroxysmal positional vertigo.  In October 2011 he reported that his symptoms were worsening, with episodes occurring twice per week.  He was prescribed hydrochlorothiazide (HCTZ).  An MRI did not show any etiology for the vertigo.  

The Veteran underwent a VA examination in December 2011.  He reported that in approximately June 2011 he noted the onset of rotational vertigo associated with nausea.  Symptoms were not positional or associated with symptoms of hearing loss or tinnitus.  He experienced recurrent spells of the same symptoms approximately once per week for three months, lasting for about 30 minutes.  His vertigo resolved completely around September 2011 and had not recurred.  The examiner noted that the Veteran remained on HCTZ for hypertension.  A videonystagmograph was normal.  The examiner diagnosed no current disability, and stated that the Veteran may have previously had acute labyrinthitis but was currently normal.

Post-service military records reflect that in February 2012 the Veteran reported continuing vertigo.  Based on his reports and his MRI, he was diagnosed with benign paroxysmal positional vertigo.  He continued HCTZ for his vertigo.

In his June 2013 notice of disagreement, the Veteran maintained that service connection for vertigo should be granted on a presumptive basis as a chronic condition under 38 C.F.R. § 3.309(a) because it is a neurological condition.  He reiterated this argument in his April 2014 substantive appeal, at which time he also stated that the condition was chronic and had recurred since his December 2011 VA examination.

The Board finds that the Veteran has a current disability, contrary to the findings of the December 2011 VA examiner.  The examiner's opinion that the disability had resolved is based entirely on an approximate three-month period without episodes of vertigo.  The Board finds the Veteran's treatment records more probative.  They show that the Veteran was prescribed HCTZ for his vertigo in October 2011, around the same time he reported that his symptoms ceased at his VA examination.  While the VA examiner noted that the HCTZ was continued to treat the Veteran's hypertension, this was then contradicted by February 2012 treatment records which showed that HCTZ was continued for the Veteran's diagnosed benign paroxysmal positional vertigo.  The cessation of symptoms while the Veteran continues medication prescribed to treat a disability does not show that a disability has resolved for VA compensation purposes.  The Veteran's subsequent April 2014 statement that he has experienced episodes since the December 2011 VA examination is credible because it is consistent with his treatment records, and together the records and statements establish a current disability.

Neither the Veteran's statements nor any other evidence contend that his disability began in service.  Rather, the Veteran seeks service connection for a chronic disability on a presumptive basis under 38 C.F.R. § 3.307(a)(3) as his disability manifested within one year of separation.  As such, this appeal turns on the question of whether the Veteran's current vertigo disability can be considered an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's vertigo is caused by an organic disease of the nervous system.  Vertigo "may result from diseases of the inner ear, or may be due to disturbances of the vestibular centers or pathways in the central nervous system."  Dorland's Illustrated Medical Dictionary 2051 (32nd ed. 2012).  While there are multiple potential causes of vertigo, the Veteran's treatment records, including the October 2011 MRI, make clear that his treating physicians are unsure of the cause of his specific vertigo.  Disturbance of the nervous system are a recognized potential cause of vertigo that has not been ruled in the Veteran's case.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's vertigo is an organic disease of the nervous system which manifested within one year of separation from service.  Service connection is therefore granted.


ORDER

Service connection for benign paroxysmal positional vertigo is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


